Rehearing denied:

Per Curiam.
A motion for rehearing is filed, and it appeal's that there is an omission in the third paragraph of the syllabus of the opinion, ante, p. 473. That paragraph should read: “The subject of the act of 1913 (laws 1913, ch. 101) was to provide a method of raising funds for the erection of county buildings, and the provision it makes is in addition and supplementary to the statutes already existing for that purpose, and materially alters and amends the same. It does not contain the section or sections so amended, nor repeal such sections. It is therefore a violation of section 11, art. III, of the constitution, and void.”
Prior to the act of 1913 the original statute provided that “no appropriations shall be made for the erection of any county buildings, without first submitting the proposition to a vote of the people of the county at a general election, and the same is ordered by two-thirds of the legal voters voting thereon.” Laws 1879, sec. 25, subd. 2, p. 361. It was found that it is sometimes necessary to expend a small amount of money for furniture and repairing county buildings, and by the act of 1887 (laws 1887, ch. 28) this statute was changed so that no appropriation exceeding $1,500 could be made ’without a vote of the people. In that condition the statute stood until the act of 1913 was enacted. By the act of 1913 an appropriation of $100,000 can be made without a vote of the people. This is clearly amendatory of the statute existing before that time. Also by the act of 1913 a petition could be substituted for a vote of the people. This was also an amendment of the prior statute, so that there can be no doubt that the prior statutes as they existed were amended by the act of 1913, and were not repealed nor contained in the new act. This seems to be as plain a violation of the constitution as any we will ever have, and we cannot up*484hold the statute without ignoring or virtually repealing this provision of the constitution.
The motion for rehearing is
Overruled.
Reese, O. J., and Letton, J., dissent.